           Case 1:05-cr-01115-WHP Document 250 Filed 05/12/21 Page 1 of 2


    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

                               Judgment Creditor,

                  v.                                             05 CR 1115 (WHP)
                                                                 and
    ULYSSES THOMAS WARE a/k/a                                    04 CR 1224 (Part I)
    THOMAS WARE,
                                                                 NOTICE OF MOTION
                               Defendant and
                               Judgment Debtor.


          PLEASE TAKE NOTICE that the United States of America, by its attorney, Audrey

Strauss, United States Attorney for the Southern District of New York, moves before the

Honorable William H. Pauley, III, United States District Judge, Daniel Patrick Moynihan United

States Courthouse, 500 Pearl Street, New York, New York 10007, pursuant to 18 U.S.C. § 3613,

28 U.S.C. § 2044, and 18 U.S.C. § 3006A(f), upon the accompanying declaration and

memorandum of law, to enter an order directing the Clerk of Court to apply the $50,000 currently

on deposit in the Court’s Registry as security for the appearance bond of the defendant-judgment

debtor, Ulysses Thomas Ware, as follows: (1) to satisfy the fine imposed in No. 05-CR-1115

(WHP); (2) to satisfy the fine imposed in No. 04-CR-1224 (RWS); 1 and (3) apply any surplus

funds to reimburse the Criminal Justice Act Fund.

Date:         May 12, 2021
              New York, New York
                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney

                                         By:     /s/ Melissa A. Childs
                                                 MELISSA A. CHILDS
                                                 Assistant United States Attorney

1
    Since the Honorable Judge Sweet died, No. 04-CR-1224 needs to be reassigned.
      Case 1:05-cr-01115-WHP Document 250 Filed 05/12/21 Page 2 of 2


                                  86 Chambers Street, 3rd Floor
                                  New York, New York 10007
                                  Tel.: (212) 637-2711
                                  E-mail: melissa.childs@usdoj.gov

TO:   Ulysses Thomas Ware
      123 Linden Blvd.
      Suite 9-L
      Brooklyn, NY 11226




                                                         USA Notice of Motion – Page 2
